Title: From Benjamin Waterhouse to Abigail Smith Adams, 31 May 1813
From: Waterhouse, Benjamin
To: Adams, Abigail Smith



Dear Madam,
Boston 31st. of May 1813.

It is with some degree of mortification that I have to inform you, that I have not been able to get that extract of a letter from your son inserted in the Patriot, without submitting it to certain curtailments, & alterations, to suit with the notions of the party; and without omitting entirely that last paragraph which speaks of the disasters of the French army.— I yesterday withdrew the manuscript, on notice ission, & they then expressed an eagerness to  them, that neither I, nor any of Mr A’s friends  to trim a thing to please the populace. That they were not afraid of truth, neither ought the public—I am sick of Boston, and out of conceit of the times
I really sympathize with your husband for the loss of such a friend, & such an agreeable correspondent as Rush. Still his most valuable friends & connexions are left to him; and may they long, long be preserved to him, and he to them is the prayer of his & your friend
Benj. Waterhouse